Reed, J.,
delivered the opinion of the court.
Appellee was indicted for burglary. The indictment charged that on the-day of February, 1912, in Newton county, the appellee “did then and there willfully, feloniously, and burglariously break and enter a rail*544road car on the sidetrack of the New Orleans, Mobile & Chicago Railroad Company, incorporated, in the town of Union, in said county and state.” There is no statement in the indictment showing the ownership of the car. A demurrer was filed to the indictment, on the ground that it failed to charge ownership of the property alleged to have been burglarized. The trial judge. sustained the demurrer. The indictment should have averred the ownership of the car burglarized. James v. State, 77 Miss. 370, 26 South. 929, 78 Am. St. Rep. 527. The trial judge did not err in sustaining the demurrer.

Affirmed.